DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 directed to the device is dependent to the method of claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 – 4, 6, 9, and 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 269, 410 B1 in view of Lau et al; (Publication number: US 2005/0070361 A1), hereafter Lau

Regarding claim 1:
	As can be seen by review of the claims, patented claim 1 anticipates claim 1 of the application except for: displaying a prompt indicating that a performance-based progression mode is available for the predetermined content; after displaying the prompt, receiving selection input data selecting the performance-based progression mode; and obtaining the first input data after receiving the selection input data, as claimed.
	However, Lau discloses interactive control of video machines and games therefor. More particularly, Lau’ paragraph [0053] and Figure 3 discloses displaying of a menu screen (corresponding to claimed prompt) indicating providing categories of questions which correspond to available content in the form of short videos (corresponding to progression mode for predetermined content) for example that the user may select (selecting a particular category result in the presentation to proceed).
	It would have been obvious to modify patented claim 1 to include: displaying a prompt indicating that a performance-based progression mode is available for the predetermined content; after displaying the prompt, receiving selection input data selecting the performance-based progression mode; and obtaining the first input data after receiving the selection input data, as claimed. Those skilled in the result appreciate the ability for the operator to make selection related to available content, thereby allowing the user freedom explore the media content in a suitable manner.

Regarding claim 2:
	Claim 2 is similarly rejected over patented claim 1 (in view of Lau).
Regarding claim 3:
	Claim 3 is rejected over patented claim 1 (in view of Lau) and further Lau’s [0053] discloses display of short video media.
Regarding claim 4:
	Claim 4 is rejected over patented claim 1 (in view of Lau) and further Lau’s’ [0053] discloses selection of a category of questions (categories corresponding to claims thematic scene).
Regarding claim 6:
	Claim 6 is similarly rejected over patented claim 6 (in view of Lau).
Regarding claim 9:
	Claim 9 is similarly rejected over patented claim 2 (in view Lau).
Regarding claim 10:
	Claim 10 is similarly rejected over patented claim 10 (in view of Lau).



Claim(s) 11 – 13, 18, and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11, 269, 410 B1 in view of Lau et al; (Publication number: US 2005/0070361 A1), hereafter Lau

Regarding claim 11:
	As can be seen by review of the claims, patented claim 15 anticipates claim 11 of the application except for: display a prompt indicating that a performance-based progression mode is available for the predetermined content; after displaying the prompt, receive selection input data selecting the performance-based progression mode; after receiving the selection data, obtain first input data, as claimed
	However, it would have been obvious to modify patented claim 15 to cause the device to: display a prompt indicating that a performance-based progression mode is available for the predetermined content; after displaying the prompt, receive selection input data selecting the performance-based progression mode; after receiving the selection data, obtain first input data, as claimed, for those reasons disclosed by Lau and discussed above in the rejection of claim 1.

Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed in rejection of claim 3.
Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in rejection of claim 4.

Regarding claim 18:
	Claim 18 is similarly rejected over patented claim 16 (in view of Lau).

Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in rejection of claim 10.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11, 269, 410 B1 in view of Lau et al; (Publication number: US 2005/0070361 A1), hereafter Lau.

Regarding claim 20:
	Claim 20 directed to the non-transitory memory is similarly rejected over patented claim 21 (in view of Lau) for those reasons discussed in the rejection of claim 1.

Claim(s) 7, 8, and 15 - 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 269, 410 B1 in view of Lau et al; (Publication number: US 2005/0070361 A1), hereafter Lau, in view of Kazno OKADA (Publication number: US 2009/0233690 A1), hereafter Okada.

Regarding claim 7:	
	Patented claim 10 (in view of Lau) discloses wherein the first input data includes at least one visual component, but does not disclose the method of claim 1, wherein the first input data further includes at least one audio component.
	However, Okada discloses a gaming machine. More particularly, Okado discloses having a user respond to a query message that asks whether the user is ready to play a special game. When the user responds with a predetermined phrase (audio component input) the game proceeds (Okada [0152]).
	It would have been obvious to further modify patented claim 10 (in view of Lau) wherein the first input data further includes at least one audio component, as claimed. Those skilled in the art would appreciate the ability for the game to proceed in a natural manner.

Regarding claim 8:
	Claim 8 is rejected over patented claim 10 (in view of Lau and Okada) as modified above in claim 7 (Okada [0152] discloses the audio components includes a phrase or dialogue).

Regarding claim 15:
	Patented claim 11 (in view of Lau) does not disclose the device of claim 11, wherein the first input data is obtained from at least one of: a microphone, an inertial measurement unit (IMU), an accelerometer, a gyroscope, an exterior-facing image sensor, a gaze tracking device, or one or more physiological sensors.
	Okada discloses a gaming machine. More particularly, Okado discloses having a user respond to a query message that asks whether the user is ready to play a special game. When the user responds with a predetermined phrase (audio component input) the game proceeds (Okada [0152]). A user voice inputs are received by microphone 30.
	It would have been obvious to modify Patented claim 11 (in view of Lau) wherein the first input data is obtained from at least one of: a microphone, an inertial measurement unit (IMU), an accelerometer, a gyroscope, an exterior-facing image sensor, a gaze tracking device, or one or more physiological sensors, as claimed. Those skilled in the art would appreciate the ability for the game to proceed in a natural manner.
Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 7.
Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 8.


Claim(s) 5 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 269, 410 B1 in view of Lau et al; (Publication number: US 2005/0070361 A1), hereafter Lau, in view of Watabe et al; (Publication number: US 2002/0160823 A1), hereafter Watabe.

Regarding claim 5:
	Patented claim 1 (in view of Lau) does not disclose the method of claim 1, wherein the selection input data includes selection of a first character from a plurality of different characters, wherein the first performance criteria are associated with the first character.
	However, Watabe discloses a game apparatus, storage medium and computer program. More particularly, Watabe disloses a selection screen (see Watabe Figure 5) in which a user can select a character. The character moves according to the movement of the player detected by a movement detection section (Watabe [0042]).
	It would have been obvious to further modify Patented claim 1 (in view of Lau) wherein the selection input data includes selection of a first character from a plurality of different characters, wherein the first performance criteria are associated with the first character, as claimed. Those skilled in the art would appreciate the ability to select a character which appeals to the player of the game.

Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623